Citation Nr: 0011316	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-14 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to 
October 1997

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
bilateral pes planus.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's bilateral pes planus underwent an increase 
in disability during his active military service and such 
increase has not been attributed to the natural progress of 
the disorder.


CONCLUSION OF LAW

Service connection is warranted for agravation of bilateral 
pes planus.  38 U.S.C.A. §§ 1131, 1153 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented a well 
grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991 & Supp. 1999), as defined by Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is also satisfied 
that all appropriate development has been accomplished and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran essentially contends that his bilateral pes 
planus condition that preexisted service was permanently 
aggravated during active military service and that service 
connection for this bilateral foot condition is thus 
warranted.  After review of the record, the Board finds that 
the evidence supports that the veteran's pes planus condition 
was permanently aggravated by service and that service 
connection is appropriate. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  A preexisting disease or injury 
will be considered to have been aggravated by active military 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1999).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (1999).

As part of the veteran's service medical records, the report 
from his October 1989 enlistment physical examination 
revealed that he had a bilateral pes planus condition upon 
service entry.  During the examination, the veteran denied 
ever using orthotics and, according to the examiner, the 
orthopedic screening of the feet went "well".  The examiner 
assessed the veteran's pes planus condition as being 
moderate, asymptomatic, and not otherwise disabling.  
Similarly, during his March 2000 Board Video Conference 
Hearing, the veteran testified that he did have a pes planus 
condition that preexisted service, but that he did not have 
any specific problems with his feet prior to entering 
service.  

The service medical records show that the veteran complained 
of a sore right foot in April 1990, with a gradually 
worsening condition but no trauma involved.  The examiner 
observed tenderness upon palpation of the foot and slight 
edema.  The diagnostic assessment was tendonitis, with light 
duty and use of tennis shoes for 48 hours.  A further 
assessment in April 1990 concluded that the condition was 
bilateral plantar fasciitis.  In August 1993, the veteran was 
examined for a possible left ankle sprain after complaining 
of left ankle and foot pain on weight bearing.  The examiner 
noted that the veteran had pes planus and walked with a limp.  
The diagnostic impression was suspected mild ligamentous arch 
strain, with light duty prescribed for two weeks and a 
notation by the doctor that he would consider prescribing 
shoe inserts for arch support if the foot pain continued for 
two weeks.  However, the service medical records also contain 
physical examination reports from December 1992, December 
1995, as well as a service separation examination report from 
August 1997, in which the examiners did not note any pes 
planus condition and the veteran indicated that he did not 
have any foot trouble.         

Immediately after service separation in October 1997, the 
veteran applied for service connection for a bilateral foot 
condition that he stated began in April 1990.  A December 
1997 VA examination revealed that the veteran complained of 
bilateral pes planus, specifically that his arches "fell".  
The examiner noted that the veteran uses arch supports in 
both shoes.  The veteran later testified during his Board 
Hearing that inservice running and marches aggravated his 
foot condition and that following service discharge the VA 
Medical Center in West Palm Beach, Florida recommended that 
he wear arch supports for his foot condition.  The examiner 
observed that the veteran had a normal gait, was able to walk 
on his heels and toes, and could squat and rise without 
difficulty.  However, the examiner found that that the 
veteran had moderately severe bilateral pes planus.  The 
veteran stated during his Board Hearing that he now has 
periods of foot discomfort during which he estimates his foot 
pain is a 6 or 7 out of 10, with 10 being the worst.    

There is no question that the veteran presently has a worse 
pes planus condition than when he entered service.  A March 
2000 medical report from Dr. Nanette C. Rispler reveals the 
veteran's current severe pes planus deformity with end range 
of motion pronation on loading of the foot, and plantar 
fascia continuously on stretch due to flat feet.  There was 
also significant calcaneal eversion bilaterally upon weight 
bearing.  The diagnostic assessment was pronation syndrome 
with collapsing pes planus valgus bilaterally.  

The critical question is whether this pes planus condition 
was worse at the time of service discharge as compared to at 
the time of service entry.  The Board finds that the 
veteran's disability from bilateral pes planus worsened 
during his active military service.  This finding is 
supported by the documented inservice complaints of foot pain 
and the consideration by a medical doctor in August 1993 of 
prescribing shoe inserts for arch support.  It is further 
supported by the veteran's service connection claim for foot 
problems immediately after service discharge.  Most 
importantly, the aggravation of the veteran's pes planus 
condition is supported by the December 1997 VA examination, 
conducted less than two months after service discharge, which 
revealed that the veteran complains of fallen arches, wears 
arch supports, and was diagnosed with pes planus that was 
characterized as "moderately severe".  When compared with 
the pes planus condition at the time of his service entry, 
which was characterized as "moderate", the Board finds that 
the evidence shows an increase in disability of the foot 
condition.

At the same time, the record contains no specific medical 
finding that the increase in disability was due to the 
natural progression of the disorder.  The Board finds no 
clear and unmistakable evidence to rebut the presumption of 
aggravation, such as evidence of medical facts or principles 
that show the increase in disability was due to natural 
progress.  Thus, the presumption of aggravation of the 
veteran's pes planus condition must be applied.  See 
38 C.F.R. § 3.306.  The Board concludes that the evidence 
supports the grant of service connection for bilateral pes 
planus.


ORDER

Entitlement to service connection for bilateral pes planus is 
granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

